redaction legend ein final revocation letter - date a n num date date2 date organization address of organization employer id number last day for filing petition with the tax_court tax_year effective date of revocation l3618 - day letter - date a b num date date2 organization address of organization employer id number tax_year tax_year rar - form 886-a explanation of items a date date organization tax_year tax_year department of the treasury internal_revenue_service number release date date uil p r a l z person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court date dear this is a final adverse determination_letter as to the a exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons a not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 also is not a charitable_organization within the meaning of sec_1 c -1 d you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose for private benefit and your earnings inure to the benefit of private individuals based upon these reasons we are retroactively revoking your sec_501 tax exempt status to date contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling xxx xxx- xxxx of writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha ramirez director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division attn examiner date w o taxpayer_identification_number num form tax_year s ended date and date person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at address address tel fax if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations ‘letter catalog number 34809f form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service a date date issue explanation of proposed revocation of exemption under sec_501 facts the above-named organization was granted exemption as a public charity described in sec_501 in date form_1023 application_for recognition of exemption which was - filed in date states that the organization’s activities would include providing grants to organizations that are classified under sec_501 during the examination we found that a substantial amount of the organization’s expenditures were personal in nature these personal expenditures include payments for the benefit of trustees and family members a detailed list of these transactions is attached hereto applicable law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as - operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit or private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest thus to meet the requirement of this subdivision 1t 1s necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form acrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service a date date government’s position the organization has failed to meet the operational_test described in sec_1_501_c_3_-1 above a substantial amount of the organization’s expenditures were personal in nature these personal expenditures include payments for the benefit of trustees and their family members a detailed list of the transactions which were determined to be personal in nature is included on the attached spreadsheet the spreadsheet also includes an explanation of why we believe that each transaction was made for personal purposes as stated in sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose as indicated on the attached spreadsheet over of the organization’s total expenditures during years ended were for personal purposes therefore it is clear that more than an insubstantial part of the organization’s activities are not in furtherance of an exempt_purpose and further as indicated in sec_1_501_c_3_-1 the organization is not operated exclusively for exempt purposes because a substantial portion of its net_earnings are inuring to trustees of the foundation the organization is also being operated for private rather than public interests due to the substantial amount of personal expenditures as stated in sec_1_501_c_3_-1 an organization is not operated for exempt purposes it is being operated for private interests based on the above precedent it is our position that the organization no longer qualifies for exemption under sec_501 taxpayer's position the taxpayer agreed to the revocation by executing the attached form_6018 conclusion since the organization does not meet the operational_test under sec_501 we are proposing that its tax exemption be revoked form avrev department of the treasury - internal_revenue_service page -2-
